Exhibit 10-b

BAUSCH & LOMB INCORPORATED

SUPPLEMENTAL RETIREMENT INCOME PLAN III

Amendment No. 1 to 2001 Restatement

Pursuant to Article Six the Plan is hereby amended, effective April 21, 2003, as
follows:

1.

Section 1.5 is amended by changing the term "cycled severance pay" to "severance
pay."

2.

Article Three is amended by deleting the current provision in its entirety and
substituting in its place the following:

ARTICLE THREE

Eligibility and Vesting

 

3.1

Any Officer (including any former Officer receiving severance pay from the
Company) designated in the sole discretion of the Board or its designee, shall
be eligible to participate in this Plan provided that this Plan shall not cover
any Officer who has a vested benefit in the Bausch & Lomb Supplemental
Retirement Income Plans I or II. Benefits under this Plan shall vest according
to the same vesting schedule as may exist in the Funded Plan, and no benefits
shall be paid under this Plan to any Officer who does not have a vested benefit
under the Funded Plan.

3.

Section 4.1(2) is amended by adding to the end there of the following
parenthetical:

     "(any Participant receiving severance pay shall continue to be a
Participant and to accrue
     benefits until the end of his or her severance period)."

4.

Section 4.3 is amended by adding to the end thereof the following new sentence:

     Notwithstanding the foregoing, a former Officer who is receiving severance
pay from the
     Company shall not be eligible to receive benefits under this Plan until the
later of the date
     benefits are payable under the Funded Plan or the date the former Officer
ceases being
     paid severance pay.

5.

Article Five is amended by adding to the end thereof the following new Section
5.5:

 

5.5

Since this Plan is intended to operate in conjunction with the Funded Plan, any
questions concerning benefit entitlement or the calculation of benefits that
arise but are not specifically addressed by this Plan shall be determined to the
extent relevant and appropriate by reference to the Funded Plan. In addition,
the terms used in this Plan shall have the same meaning as the same terms used
in the Funded Plan. To the extent the Funded Plan does not address, or addresses
imperfectly, an issue with respect to benefit entitlement or benefit calculation
under this Plan, the Committee shall have the sole discretion to resolve such
issue.

     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan Amendment this   21st   day of      August          2003.

 

BAUSCH & LOMB INCORPORATED



By /s/ David Nachbar               
Title Senior Vice President, Human Resources